Citation Nr: 0321148	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a visual 
disability.  

2.  Entitlement to an increased evaluation for asbestosis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946 and from July 1948 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In August 
2000, the Board remanded the issues to the RO for further 
development.  In regard to the issue of entitlement to an 
increased evaluation for asbestosis, the development has been 
completed to the extent possible, and thus, the Board 
proceeds with appellate review of that issue.  The issue of 
entitlement to service connection for a visual disability 
will be addressed in the remand portion below.  

The veteran was afforded a hearing before a member of the 
Board via videoconference in Washington, D.C. in June 2000.  
A transcript of the hearing has been associated with the 
claims folder.  In an April 2003 letter, the VA informed the 
veteran that the member of the Board who presided at the June 
2000 hearing, who would ordinarily have participated in 
making the final determination on the claim, was no longer 
employed by the Board and that the veteran had the right to a 
hearing before another member of the Board.  The letter 
advised that if he did not respond within thirty days from 
the date of the letter, the Board would assume that he did 
not want an additional hearing and proceed accordingly.  See 
38 C.F.R. § 20.707 (2002).  The veteran did not respond, and 
thus, it is presumed that he does not desire another Board 
hearing.  


FINDING OF FACT

Asbestos exposure is manifested by pleural plaques with 
forced vital capacity of 111 percent of predicted.  


CONCLUSION OF LAW

Asbestosis is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Under the current criteria for rating Interstitial Lung 
Disease, including asbestosis, FVC of 75 to 80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted 
warrants a 10 percent evaluation.  38 C.F.R. § 4.97 
(Diagnostic Code 6833) (2002).  FVC of 65 to 74 percent 
predicted, or DLCO (SB) of 56 to 65 percent predicted 
warrants a 30 percent rating.  Id.  FVC of 50 to 64 percent 
predicted, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 60 
percent rating.  Id.  FVC less than 50 percent predicted, or 
DLCO (SB) less than 40 percent predicted, or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or core pulmonale or pulmonary 
hypertension, or the need for outpatient oxygen therapy 
warrants a 100 percent rating.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2002);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (2002).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 1998 and January 2000 rating 
decisions of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
October 1998 statement of the case and in the March 1999 
supplemental statement of the case.   The Board concludes 
that the discussions in the June 1998 and January 2000 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In the August 2000 Board Remand, the veteran was 
invited to submit additional evidence.  In October 2001, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in March 2003, 
he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Factual Background

On private pulmonary function testing in October 1995 at S. 
M. C., pulmonary mechanics demonstrated a normal Forced Vital 
Capacity (FEV) and normal FEV1 and a normal ratio.  There was 
no change noted following inhalation of bronchodilator.  
Flow-Volume-Loop was within normal limits.  Lung volumes 
showed a reduction in the veteran's Expiratory Reserve 
Volume.  The Functional Residual Capacity (FRC) was reduced 
to 63 percent of predicted.  The Total Lung Capacity was 83 
percent of predicted.  Diffusion Capacity was noted to be 
normal at 96 percent of predicted.  The impression was 
isolated abnormalities of the Lung Volumes, including the ERV 
and FRC, noted to suggest that they were related to body 
habitus.  

On VA examination in June 1998, the veteran complained of 
being short of breath with exertion, to include walking up a 
flight of stairs and walking more than a half of a block.  
Examination of the lungs revealed that there was an increased 
"AP" diameter.  There was slight increased hyperresonance 
to percussion.  An increased expiratory to inspiratory ratio 
was noted.  There was audible wheezing throughout all lung 
fields heard on auscultation of the lungs with somewhat 
decreased movement of the diaphragms, bilaterally.  No 
clubbing, cyanosis or edema was noted.  There were no rales 
heard in the lungs.  The relevant assessments were asbestos 
exposure and chronic obstructive pulmonary disease (COPD).  
Forced vital capacity was 102 percent of predicted.

In a record of treatment, dated in February 1999, the 
veteran's private physician stated that he had been treating 
the veteran approximately ever three to six months between 
1991 and 1998.  He noted that he had been treating him about 
once per month since March 1998.  The pertinent diagnosis was 
COPD.  

At a personal hearing before a member of the Board in June 
2000, the veteran testified that he had shortness of breath, 
wheezing, and coughing because of asbestosis.  Transcript at 
8 (June 2000).  He stated that with physical activity and 
illness, the symptoms became worse.  Id. at 9.  He testified 
that the symptoms had become increasingly worse since 1998.  
Id. at 10.  

Pulmonary function testing in 2001 disclosed that forced 
vital capacity was 111 percent of predicted.  The examiner 
noted that there was asbestos exposure and pleural plaques.  
Shortness of breath was most likely related to episodic 
bronchospasm which most likely represented an asthmatic 
state.  The examination was more consistent with asthma, 
which came on after service.

Analysis

Initially, the Board notes that the record reflects that 
there is a conflict as to whether the veteran has asbestosis.  
Resolving the conflict in the veteran's favor, the RO 
established service connection for asbestosis in a July 1994 
rating decision.  In regard to the degree of impairment as a 
result of asbestosis, there is not much in the way of a 
conflict.  More specifically, the June 1998 VA examiner 
indicated that there was not a diagnosis of asbestosis, 
rather just exposure.  The private examiner stated that while 
the veteran may have asbestosis, pulmonary function tests 
were normal.  Thus, whether the disease process is medically 
present versus adjudicated to have been present in service 
has little bearing on this matter, as it is the current 
degree of impairment that is at issue.  Stated differently, 
whether the private examiner reports a presence of asbestosis 
with normal PFTs versus an absence of asbestosis with normal 
PFTs, the result is the same.  The 1998 test results 
disclosed forced vital capacity of 102 percent of predicted 
and the 2001 test results were 111 percent of predicted.  
Such findings weigh against an evaluation in excess of 10 
percent.

In order to warrant an increased evaluation, forced vital 
capacity must be between 65 to 74 percent of predicted.  
Objectively, neither the VA nor the private results establish 
impaired functioning warranting an increased evaluation.  To 
the extent that the veteran does have other respiratory 
impairment, such has been related to asthma, a condition 
which the examiner determined is not related to service.

The veteran is competent to report that he has respiratory 
symptoms.  However, he is not competent to distinguish the 
manifestations of respiratory illness.  The Board concludes 
that the medical evidence is clear and far more probative of 
the degree of the veteran's impairment.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Consequently, an increased rating for asbestosis 
is not warranted.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  The Board finds no other rating 
code upon which to base a higher evaluation.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) is in order.  The evidence 
failed to show that asbestosis has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  


ORDER

An evaluation in excess of 10 percent for asbestosis is 
denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

In August 2000, the issue of entitlement to service 
connection for a visual disability was remanded for further 
development, to include a VA eye examination.  The VA 
examiner was requested to "provide an opinion as to the 
etiology of any visual disability noted on examination," 
based on a review of the claims file.  

The record reflects that the veteran underwent a VA eye 
examination in December 2001.  The report of examination 
reflects diagnoses of cataracts, astigmatism, and presbyopia.  
There is no indication that the examiner reviewed the claims 
folder and the examiner failed to provide an opinion as to 
the nature and etiology of the diagnoses.  The Board errs as 
a matter of law when it fails to ensure compliance, and 
further remand is mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO shall comply with the prior 
remand.  

2.  The RO should return the claims file 
to the VA examiner who performed the 
December 2001 eye examination, if 
available, otherwise, another VA 
examiner.  The examiner's attention 
should be directed to this remand.  The 
examiner is requested to respond to the 
following: 1) Is there any relationship 
between the diagnoses of cataracts, 
astigmatism, or presbyopia and in-
service manifestations?  2) Are any of 
the diagnoses due to in-service disease 
or injury?  3) What was the most likely 
cause of the in-service manifestations?  
The examiner should respond in the 
positive or negative.  If any of the 
diagnoses are refractive error, such 
fact must be noted in the report.  A 
complete rationale should accompany any 
opinion provided.  

3.  The veteran is advised that is he 
has evidence in support of his claim, he 
should submit the evidence.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 


